SUPPLEMENTAL NOTICE OF ALLOWABILITY 
(REISSUE OF U.S. PATENT 10,140,693)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. OTHER PROCEEDINGS	3
III. EXAMINER’S AMENDMENT	3
IV. CLAIM INTERPRETATION – PHRASES NOT INVOKING 35 U.S.C. § 112(f)	4
V. PRIOR ART CITED	4
VI. ALLOWABLE SUBJECT MATTER	5
VII. CONCLUSION	6


I. ACKNOWLEDGEMENTS
 	This Supplemental Notice of Allowability addresses U.S. reissue application No. 17/103,348 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is November 24, 2020 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 10,140,693 (“Patent Under Reissue”) titled “MOTION IMAGERY CORNER POINT SEQUENCER.” The Patent Under Reissue was filed on March 23, 2017 (“Non-Provisional Filing Date”) and assigned by the Office non-provisional U.S. patent application control number 15/466,993 (“Non-Provisional Application”) and issued on November 27, 2018, with claims 1-8 (“Originally Patented Claims”). 
 	On March 2, 2022, a Notice of Allowability was issued.


	
II. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 


III. EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Please amend the claims as follows:
 	In claim 1, lines 13-14, replace “g. establishing a second point of intersection of the two secondary lines
the two secondary lines[defined by the pairwise ordered sets of vertices]; --

	In claim 5, lines 15-16, replace “g. establish a second point of intersection of the two secondary lines
  	-- g. establish a second point of intersection of [primary]the two secondary lines[defined by pairwise ordered sets of vertices]; --

 	The above changes have been made so that the claim amendments comply with 37 C.F.R. § 1.173(d)(1). In particular, claims should not be marked up with strikethroughs during reissue proceedings; rather, brackets should be used. 


IV. CLAIM INTERPRETATION – PHRASES NOT INVOKING 35 U.S.C. § 112(f)
The functional phrase of claim 5, viz., instructions that cause a processor to execute steps (a) through (k), is considered to not invoke 35 U.S.C. § 112(f) because the recited functions (a) through (k) are considered to represent a sufficient algorithm for ordering vertices in a stream of image frames encapsulating Earth-viewing data. In other words, the claim recites sufficient structure, in the form of an algorithm, for performing the claimed computer-implemented functions. As a result, the claim is interpreted under a broadest reasonable interpretation rather than § 112(f). See MPEP § 2181 (II)(B).


V. PRIOR ART CITED
 	Prior art made of record and considered pertinent to Applicant’s disclosure but not relied upon herein is listed on the attached document titled “Notice of Reference Cited” (PTO-892).  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.


VI. ALLOWABLE SUBJECT MATTER
 The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8 are allowed for the same reasons as given during the prosecution of the Non-Provisional Application. In particular, claim 1 was previously rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Acree (U.S. 2010/0283853) and StackOverflow (“Sort Four Points in Clockwise Order”).1 Applicant subsequently argued that the combination did not render the claim obvious.2 In response to Applicant’s arguments, the Examiner allowed claim 1 and all other pending claims.3
 	Independent claim 5 is allowed for the same reasons as claim 1.


VII. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	General inquiries may be directed to the Central Reexamination Unit customer service line at (571) 272-7705.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 See non-provisional application serial no. 15/466,993, Non-Final Rejection (April 30, 2018), at pp. 3-6.
        2 See id., Response to Office Action of April 30, 2018 (June 5, 2018), at pp. 5-9.
        3 See id., Notice of Allowance and Fees Due (July 25, 2018), at pp. 2-3.